UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1853


CHESTER A. YATES,

                     Plaintiff - Appellant,

              v.

MUTUAL OF OMAHA INSURANCE COMPANY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:20-cv-00189-GCM)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Chester A. Yates, Appellant Pro Se. Douglas William Hanna, GRAEBE HANNA &
SULLIVAN, PLLC, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chester A. Yates seeks to appeal the district court’s order granting Defendant’s

motion for judgment on the pleadings. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292;

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“Ordinarily, a district court order is not final until it has resolved all claims as to all parties.”

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in the complaint. See id. at 696-97. Specifically, the district court failed to

address Yates’ allegations of harassment and intimidation and his allegations regarding

theft of renewals and clients—allegations that go beyond simple termination of his

contract. We conclude that the order Yates seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction and remand to the district court for consideration of the unresolved claims.

Id. at 699.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                DISMISSED AND REMANDED




                                                 2